Title: John Langdon to Thomas Jefferson, 18 February 1810
From: Langdon, John
To: Jefferson, Thomas


          
            Dear Sr
            Portsmouth N.H. 
                     Feby 18th 1810
          
           
		  It has been a long time since I had the honor of hearing from you; permit me by way of a short letter to take you by the hand and to ask you, (as we say among the Yankees) how you do, and how is your health. I look back often, with pleasure, when I call to my recollection, the happy hours I have passed, while I had the honor of associating with you Sr in our General Govmt although we had every thing to contend with yet kind Providence gave us the Victory.
          
                     
                     
                     
                     Our political Hemisphere is at present a little clouded, but you will please to rember 
                  remember Sr that I am one of those who never once dispared of our Republic. The present moment is a very important one to the United States to be sure, but I think the great question, touching our Arrangements with great Britain is brot to a very narrow compass; she must give us satisfaction for her past conduct, and security for the freedom of the seas in future, or we must give up our Independance of course
			 therefore as soon as we hear from Britain their determination, we shall not want more than two minutes to shape our course.
          I do not want war if it can be avoided fairly, but, If we should be forced to the sad alternative, it must be with great Britain who have insulted and Injured us in every way in their power; This is the only way that we can do ourselves justice and make friends with all the rest of the World; As to the Injuries of France and other Nations towards us, they have been forced into it in great measure by great Britain. Can any man suppose for a moment that we shall be such fools as to go to war with so many Nations of the earth, in the plenitude of their Power, and who I may say are our friends, for the
			 sole purpose of supporting our eternal 
                     greatest enemy who are continually endeavouring to destroy us. It is impossable.
          I won’t plague you any more now with my politics, you know me well; I am the same old Republican as usual.
          
            I am Dear Sr with the greatest esteem and respect, your Hbl Servt
            John Langdon
          
        